     R. Alexander Saveri (173102)
 1       rick@saveri.com
 2   Geoffrey C. Rushing (126910)
         grushing@saveri.com
 3   Charlie Sweeny (325167)
       charlie@saveri.com
 4   SAVERI & SAVERI, INC.
     706 Sansome Street
 5
     San Francisco, CA 94111
 6   Telephone: (415) 217-6810
     Facsimile: (415) 217-6813
 7
     Attorneys for Specially Appearing Party, John O’Connor
 8
 9

10                               UNITED STATES DISTRICT COURT
11                          NORTHERN DISTRICT OF CALIFORNIA
12                                     OAKLAND DIVISION
13

14   IN RE FACEBOOK, INC.                        LEAD CASE NO. 4:18-CV-01792-HSG
     SHAREHOLDER DERIVATIVE
15   PRIVACY LITIGATION                                            DENYING JOHN
                                                 [PROPOSED] ORDER GRANTING
                                                 O’CONNOR’S ADMINISTRATIVE MOTION
16                                               FOR LEAVE TO FILE SUR-REPLY

17

18

19   This Document Relates to:                   Hearing:
                                                 Date:        January 9, 2020
20   ALL ACTIONS                                 Time:        2:00 p.m.
                                                 Location:    Courtroom 2, 4th Floor
21                                               Judge:       Hon. Haywood S. Gilliam, Jr.

22

23

24
25

26

27

28

     [PROPOSED] ORDER DENYING
                      GRANTING JOHN O’CONNOR’S ADMINISTRATIVE MOTION FOR LEAVE TO FILE
                          SUR-REPLY; LEAD CASE NO. 4:18-CV-01792-HSG
 1          On October 25, 2019, specially appearing party John O’Connor (“O’Connor”) filed a

 2   motion for administrative relief, pursuant to Civil Local Rule 7-11, seeking leave to file a sur-reply

 3   to Nominal Defendant Facebook, Inc.’s (“Facebook”) Reply, ECF No. 134, in support of its

 4   Motion for Permanent Injunction of State Proceedings, ECF No. 124. The Court finds good cause

 5   for the Motion, and orders as follows:

 6          IT IS HEREBY ORDERED that:

 7      1. O’Connor’s Administrative Motion for Leave to File a Sur-Reply is DENIED.
                                                                             GRANTED; and

 8      2. O’Connor shall file his Sur-Reply as a new docket entry within five (5) business days of
 9          this order.
                                                                      ISTRIC
10                                                               TES D      TC
                                                               TA




                                                                                                  O
                                                           S
11          IT IS SO ORDERED.




                                                                                                   U
                                                         ED




                                                                                                    RT
                                                     UNIT
                                                                            ENIED
12
               10/31/2019
     Date: __________________                                    D
                                                   ______________________________________




                                                                                                            R NIA
13                                                        Judge Haywood S. Gilliam, Jr.
                                                          United States District Judge
14                                                                                                    Jr.
                                                                                          . Gilliam
                                                     NO




                                                                                  ood S
                                                                       g e H ay w




                                                                                                            FO
15                                                             Jud
                                                       RT




                                                                                                       LI
                                                              ER
                                                           H




                                                                                                      A
16
                                                                   N                                  C
                                                                       D IS T IC T             OF
17                                                                           R
18

19

20

21

22

23

24

25

26

27

28
                                                       1
      [PROPOSED] ORDER DENYING
                       GRANTING JOHN O’CONNOR’S ADMINISTRATIVE MOTION FOR LEAVE TO FILE
                           SUR-REPLY; LEAD CASE NO. 4:18-CV-01792-HSG
